Citation Nr: 0416665	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  99-24 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for a 
right shoulder disability.   
 
2.  Entitlement to an increase in a 30 percent rating for 
neuropathy of the right ulnar and median nerves.   
 
3.  Entitlement to an increase in a 20 percent rating for a 
low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from December 1977 to November 
1980.  

This matter came before the Board of Veterans' Appeals 
(Board) from an August 1999 RO decision which denied an 
increase in a 30 percent rating for a right shoulder 
disability, denied an increase in a 10 percent rating for 
neuropathy of the right ulnar and median nerves, and denied 
an increase in a 20 percent rating for a low back disability.  
In August 2002, the Board undertook additional development of 
the evidence as to the these issues pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002), a regulation which was later 
invalidated.  In June 2003, the Board remanded these issues 
to the RO for further action.  An August 2003 RO decision 
increased the rating for neuropathy of the right ulnar and 
median nerves to 30 percent.  

The present Board decision addresses the issues of increased 
ratings for a right shoulder disability and for neuropathy of 
the right ulnar and median nerves.  The issue of an increased 
rating for a low back disability is the subject of the remand 
at the end of the decision.  


FINDINGS OF FACT

1.  The veteran's postoperative right shoulder disability 
involves his major upper extremity and is manifested by no 
more than limitation of motion of the arm to midway between 
the side and shoulder level.  

2.  The veteran's neuropathy of the right ulnar and median 
nerves involves his major upper extremity and is manifested 
by no more than moderate incomplete paralysis of the ulnar 
and medial nerves.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
right shoulder disability have not been met.  38 U.S.C.A 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5201 (2003).  

2.  The criteria for a rating in excess of 30 percent for 
neuropathy of the right ulnar and median nerves have not been 
met.  38 U.S.C.A. § 4.124a, Diagnostic Codes 8515, 8516 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from December 1977 to 
November 1980.  His service medical records note he broke his 
right clavicle before service; during service he reported 
right shoulder dislocations; and in 1979 he underwent a 
Bristow surgical procedure on the right shoulder.  Service 
medical record also show treatment for right forearm 
lacerations.  

In April 1982, the RO granted service connection and a 
noncompensable rating for postoperative residuals of 
recurrent dislocation of the right shoulder.  Various ratings 
were assigned since service, and the right shoulder disorder 
is currently rated 30 percent.  Service connection and a 
noncompensable (0 percent) rating was also granted for 
residuals of laceration of the right arm.  In August 1986, 
the RO characterized the right forearm disability as 
neuropathy of the right ulnar and median nerves, and 
increased the rating to 10 percent.  

The veteran underwent surgery on the right shoulder in 1996 
and 1997.  

In January 1999, the veteran submitted his current claims for 
increased ratings for his right shoulder disability and 
neuropathy of the right ulnar and median nerves.  

The veteran underwent a VA orthopedic examination in June 
1999.  It was noted that he was right hand dominant.  The 
history of the right shoulder and right arm problems was 
reviewed.  The veteran stated that his shoulder would lock up 
and that his arm would go dead.  He said he was unable to 
reach above about the shoulder level.  He reported that he 
could lift and carry fairly well as long as the objects were 
about shoulder level.  Examination showed a well-healed 
surgical scar over the anterior aspect of the right shoulder.  
There was significant tenderness to palpation over the 
anterior aspect of the shoulder.  Range of motion of the 
right shoulder, active/passive, was flexion of 90/145, 
abduction of 90/180, internal rotation of 60/60 degrees, and 
external rotation of 60/60 degrees.  The examiner stated that 
there was pain on range of motion.  The impression included 
residuals of recurrent right shoulder dislocation, 
postoperative times three, with painful limitation of motion.  
The examiner stated that pain could further limit functional 
ability during flare-ups with increased use, although it was 
not feasible to attempt to express any of that in terms of 
additional limitation of motion as those matters could not be 
determined with any degree of medical certainty.  X-rays 
indicated metallic surgical objects at the level of the right 
shoulder joint.  

The veteran underwent a VA neurological examination in July 
1999.  The history of lacerations of the right forearm was 
reviewed.  The veteran reported paresthesias and some 
weakness of the affected area.  He stated that he could not 
fully abduct the shoulder and that at times he had spasm and 
stiffness of the right hand to the point that he could 
virtually not move it.  He said he could not climb ladders 
due to arm problems and that he could not lift anything 
overhead.  The examiner reported that there was mild to 
moderate weakness of the interossei and opponens.  There was 
mild hypertrophy of the abductor digiti quinti and thenar 
eminence.  There were well-healed scars on the volar aspect 
of the right wrist extending over to the ulnar region and 
approximately 4 to 6 cm of the ulna at the wrist.  There was 
a second scar on the medial aspect of the right forearm and 
an extensive scar in the axillary region and shoulder.  
Sensory examination revealed hypalgesia to pinprick in ulnar 
and median distribution in the right palm and in a spotty 
distribution in the right upper extremity.  The examiner 
noted evidence of both median and ulnar involvement primarily 
producing sensory symptoms, but in addition, some weakness.  
The examiner commented that he would expect from the 
veteran's history that he also sustained a brachial plexus 
stretching injury during the second shoulder surgical 
procedure which had left him with more residual weakness and 
paresthesias involving the right upper extremity.  The 
examiner commented that there was marked limitation of 
abduction of the right shoulder and arm.  

Medical records from 1999 to 2003 show treatment for several 
disorders including right shoulder problems. 

The veteran underwent a VA orthopedic examination in April 
2003.  It was noted he was right hand dominant.  He described 
chronic shoulder pain with limitation of motion and said he 
had increased pain in the shoulder with use of the right arm.  
He stated that he could not lift his arm above his elbow.  He 
said that at times his arm would suddenly lose strength.  He 
also noted that his shoulder would not come out of the joint, 
but that he really could not use it enough to cause it to 
come out of the joint.  Examination of the shoulder revealed 
a well-healed surgical scar anteriorly.  Range of motion of 
the right shoulder, active/passive, was flexion of 95/110 
degrees, abduction of 90/90 degrees, internal rotation of 70 
degrees, and external rotation of 80 degrees.  He had 
complaints of pain on motion.  No tenderness to palpation was 
noted.  The supraspinatus stress test was negative, and the 
Hawkins impingement sign was negative.  The examiner stated 
that he thought that the veteran actually had 5/5 strength in 
the shoulder and that there was no evidence of apprehension 
or instability of the shoulder at the time of the 
examination.  The impression included recurrent dislocation 
of the right shoulder, postoperative times three, with 
residual pain on limitation of motion.  The examiner stated 
that it was conceivable that pain would further limit 
function during flare-ups or with attempts at increased use, 
but it was not feasible to attempt to express any of such in 
terms of additional limitation of motion, as the matters 
cannot be determined with any degree of medical certainty.  
Right shoulder X-rays showed mild degenerative changes and 
previous soft tissue surgery.  

The veteran underwent a VA neurological examination in April 
2003.  It was noted that he was right-handed.  He reported 
that he had difficulty using the right hand, and that with 
fatigue he had a tremor.  He stated that any type of 
repetitive motion such as using a screwdriver would produce 
pain and cramps in his hand.  He said he would have to stop 
the activity to massage his hand.  He complained of numbness 
primarily involving the third through fifth fingers of the 
right hand.  He said he never regained complete strength in 
the right upper extremity following shoulder surgeries.  The 
examiner reported that there was weakness and atrophy of the 
abductor digiti quinti, interossei, and the thenar eminence 
of the right hand as well as the lumbricales.  There was an 
indurated scar extending from the mid volar region up the 
ulnar side of the arm about six to eight inches.  There was 
mild to moderate weakness of the flexors and extensors of the 
wrist as well as the flexors and extensors of the elbow.  
There was marked decreased range of motion of the right 
shoulder.  Deep tendon reflexes were intact and symmetrical 
in both upper extremities with the exception of the right 
triceps with was absent.  Sensory examination revealed a 
decrease in pinprick perception which was more prominent in 
an ulnar distribution in the right hand, and in a somewhat 
spotty distribution in the right extremity above the wrist.  
Nerve conduction studies were abnormal as to the median and 
ulnar nerves.  As to a summary, the examiner indicated that 
he thought the veteran had an ulnar neuropathy which 
significantly impacted his strength and feeling in his hand, 
and that he probably sustained a partial injury to the 
brachial plexus following his second shoulder operation, 
which had further impacted the use of his dominant right hand 
and arm.  

In August 2003, the RO increased the rating for the veteran's 
service-connected neuropathy of the right ulnar and medial 
nerves to 30 percent.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplement statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims.  VA examinations have been provided, 
and relevant medical records obtained.  The Board finds that 
the notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

A.  Right Shoulder Disability

The veteran's right shoulder disability involves his major 
upper extremity and is currently rated 30 percent.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When there is arthritis with at least 
some limitation of motion, but which would not be compensable 
under a limitation of motion code, a 10 percent rating may be 
assigned for each involved major joint.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.  

A 20 percent rating is assigned for limitation of motion of 
the major arm to the shoulder level.  A 30 percent rating is 
warranted for limitation of motion of the major arm to midway 
between the side and shoulder level.  A 40 percent rating 
requires that motion of the major arm be limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.

Standard range of motion of the shoulder is forward elevation 
(flexion) to 180 degrees, abduction to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I.  

At the 1999 VA examination, active/passive range of motion of 
the right shoulder was flexion of 90/145, abduction of 
90/180, internal rotation of 60/60 degrees, and external 
rotation of 60/60 degrees.  At the 2003 VA examination, 
active/passive range of motion of the right shoulder was 
flexion of 95/110 degrees, abduction of 90/90 degrees, 
internal rotation of 70 degrees, and external rotation of 80 
degrees.  It appears that on examination the veteran is able 
to raise the right arm to the shoulder level, which would 
only be rated 20 percent under Code 5201.  The current 30 
percent rating under Code 5201 takes into account the effects 
of pain on use of the right shoulder, as if the right arm 
could not be lifted above the point midway between the side 
and shoulder level.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet.App. 202 (1995) (effect of pain on 
motion to be considered).  However, even considering pain, 
there is no credible evidence that the right arm is limited 
in motion to 25 degrees from the side, and thus there is no 
basis for an increased rating of 40 percent under Diagnostic 
Code 5201.  

Other diagnostic codes of 38 C.F.R. § 4.71a, also do not 
permit a rating greater than 30 percent for the right 
shoulder disability.  Ankylosis of the scapulohumeral 
articulation has not been shown, and thus an increased rating 
under Diagnostic Code 5200 is not in order.  Code 5202 
provides a maximum rating of 30 percent for recurrent 
dislocation of the scapulohumeral joint of the major 
shoulder; a higher rating under this code requires fibrous 
union of the humerus, which the veteran does not have.  The 
maximum rating under Diagnostic Code 5203 for impairment of 
the clavicle or scapula is 20 percent, which is below the 
rating already assigned for the veteran's condition.  

The preponderance of the evidence is against the claim for an 
increase in a 30 percent rating for a right shoulder 
disability.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

B.  Neuropathy of the Right Ulnar and Median Nerves

A 30 percnt rating is currently assigned for the veteran's 
right arm ulnar and median neuropathy. 

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, or typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code and rating.  38 C.F.R. § 4.124.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less that the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  See note at "diseases 
of the peripheral nerves" in 38 C.F.R. § 4.124a. 

The RO has rated the veteran's neuropathy of the right ulnar 
and median nerves under 38 C.F.R. § 4.124a, Diagnostic Codes 
8515, 8516.  The veteran is right-handed and the disability 
involves his major upper extremity.  

For the major upper extremity, a 30 percent rating is 
warranted for moderate incomplete paralysis of the median 
nerve.  A 50 percent rating requires severe incomplete 
paralysis.  A 70 percent rating requires complete paralysis 
of the median nerve of the major upper extremity, with the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of thi 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb at right angles to 
palm; flexion of wrist weakened; pain and trophic 
disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  The 
provisions also apply to neuritis of the median nerve (Code 
8615) and neuralgia of the median nerve (Code 8715).  

For the major upper extremity, a 30 percent rating is 
warranted for moderate incomplete paralysis.  A 40 percent 
rating requires severe incomplete paralysis.  A 60 percent 
rating requires complete paralysis with "griffin claw" 
deformity due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspaces and 
the thenar and hypothenar eminences, loss of extension of the 
ring and little fingers, an inability to spread (or reverse) 
the fingers, an inability to adduct the thumb, and weakness 
of flexion of the wrist.  38 C.F.R. § 4.124a, Diagnostic Code 
8516.  The provisions also apply to neuritis of the ulnar 
nerve (Code 8616) and neuralgia of the ulnar nerve (Code 
8716).  

The 1999 and 2003 VA examinations note the veteran complains 
of some numbness and weakness in the right arm and hand.  
Findings included mild to moderate weakness of the flexors 
and extensors of the wrist as well as the flexors and 
extensors of the elbow.  Sensory examination revealed 
decreased pinprick perception which was more prominent in an 
ulnar distribution in the right hand, and in a somewhat 
spotty distribution in the right upper extremity above the 
wrist.  Nerve conduction studies including some abnormal 
findings as to the right ulnar and median nerves.  The 
examiner noted that the veteran had ulnar neuropathy 
affecting the strength and feeling in his right hand.  

The medical evidence does not indicate findings of more than 
moderate incomplete paralysis of the ulnar and median nerves 
of the major upper extremity under Diagnostic Codes 8516, 
8515.  Severe incomplete paralysis, as required for a 40 
percent under Code 8516, and a 50 percent rating under Code 
8515, simply has not been shown by the recent medical 
evidence.  

The preponderance of the evidence is against the claim for an 
increase in a 30 percent rating for neuropathy of the right 
ulnar and median nerves.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.  


ORDER

An increased rating for a right shoulder disability is 
denied.  

An increased rating for neuropathy of the right ulnar and 
median nerves is denied.  


REMAND

The other issue on appeal is entitlement to an increase in a 
20 percent rating for a low back disability.  The last VA 
compensation examination for this condition was in April 
2003.  Since then there have been changes to the rating 
criteria concerning spine disabilities, and the RO has not 
had the opportunity to consider the new rating criteria.  See 
68 Fed.Reg. 51454 (2003).  After a review of the entire 
record, it is judgment of the Board that the duty to assist 
the veteran with his claim includes obtaining a current VA 
examination of the low back disorder, which focuses on the 
new rating criteria.  Any recent treatment records for this 
condition should also be obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Accordingly, this issue is remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him since 
February 2003 for low back problems, and 
the RO should then obtain copies of the 
related medical records.  

2.  The RO should have the veteran undergo 
a VA examination to determine the severity 
of his low back disability.  The claims 
folder should be provided to and reviewed 
by the examiner.  All signs and symptoms 
of the low back disability should be 
described in detail, including all 
information necessary for rating the 
condition under the new rating criteria 
for back disabilities.  

3.  Thereafter, the RO should review the 
claim for an increased rating for a low 
back disability.  This should include 
consideration of new rating criteria for 
back conditions.  If the claim is denied, 
the RO should issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                     
______________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



